Exhibit 10.59

JP MORGAN CHASE BANK, NA

October 16, 2009

Via Electronic and Regular Mail

PlainsCapital Corporation

2323 Victory Avenue, Suite 1400

Dallas, Texas 75219

Attn: Jeff Isom

 

  Re: Amended and Restated Loan Agreement (as amended from time to time, the
“2001 Loan Agreement”) between JP Morgan Chase Bank NA (“Lender”) as successor
to Bank One, NA, and Plains Capital Corporation (“Borrower”), dated as of
October 1, 2001; Loan Agreement (as amended from time to time, the “2004 Loan
Agreement”) between Lender and Borrower, dated as of September 22, 2004; Loan
Agreement (as amended from time to time, the “Term Loan Agreement”), between
Lender and Borrower, dated as of October 27, 2004; Credit Agreement (as amended
from time to time, the “Revolving Credit Agreement”), between Lender and
Borrower, dated as of October 13, 2006

Mr. Isom:

Prior to the date hereof, Borrower notified Lender that it intended to
consummate an initial public offering of its common stock (the “IPO”). The IPO
may result in a “change of control” in Borrower or otherwise violate certain
covenants restricting transfers of ownership interests in Borrower thus
triggering certain defaults under any one or more of the 2001 Loan Agreement,
the 2004 Loan Agreement, the Term Loan Agreement and the Revolving Credit
Agreement (the “IPO COC Defaults”). For this reason, Borrower has asked Lender
to grant its prior consent to the IPO and waive any IPO COC Default.

In addition, following the IPO the holders of the common stock of Borrower will
have the ability to sell, transfer, assign, or grant liens and security
interests in such stock (collectively, “Stock Trading”). The Stock Trading may
result in a “change of control” in Borrower or otherwise violate certain
covenants restricting transfers of ownership interests in Borrower thus
triggering certain defaults under any one or more of the 2001 Loan Agreement,
the 2004 Loan Agreement, the Term Loan Agreement and the Revolving Credit
Agreement (the “Other COC Defaults”). For this reason, Borrower has asked Lender
to grant its prior consent to the Stock Trading and waive any Other COC Default.

Based upon the foregoing and on a one time basis only, Lender hereby notifies
you of its decision to: (a) consent to the IPO and waive any IPO COC Default
arising solely in connection with IPO, so long as Borrower strictly complies
with all other obligations under the Loan Documents; and (b) consent to the
Stock Trading and waive any Other COC Default arising solely in connection with
Stock Trading, so long as (i) Borrower strictly complies with all other
obligations under the Loan Documents, and (ii) no person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) acquires
ownership, directly or indirectly, beneficially or of record, common stock of
Borrower representing more than 25% of the issued and outstanding common stock
of Borrower.



--------------------------------------------------------------------------------

ADDITIONALLY, THE DELIVERY OF THIS LETTER DOES NOT CONSTITUTE NOR SHALL IT BE
DEEMED TO BE (I) AN ELECTION OF REMEDIES BY LENDER, (II) A WAIVER OF, OR CONSENT
BY LENDER TO ANY DEFAULT OR EVENT OF DEFAULT WHICH EXISTS NOW OR MAY HEREAFTER
OCCUR UNDER THE LOAN DOCUMENTS OTHER ANY IPO COC DEFAULT OR OTHER COC DEFAULT
THAT MAY ARISE SOLELY IN CONNECTION WITH THE IPO OR THE STOCK TRADING, AS
APPLICABLE, (III) A WAIVER BY LENDER OF BORROWER’S OR ANY OTHER OBLIGOR’S OTHER
OBLIGATIONS UNDER THE LOAN DOCUMENTS, OR (IV) A WAIVER BY LENDER OF ANY RIGHTS,
REMEDIES, OFFSETS, CLAIMS, OR OTHER CAUSES OF ACTION THAT LENDER MAY HAVE
AGAINST BORROWER OR OTHER OBLIGOR UNDER THE LOAN DOCUMENTS, ALL OF WHICH LENDER
SPECIFICALLY RESERVES.

 

- 2 -



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK, NA,

a national banking association

By:  

/s/ Timothy F. Johnson

Name:   Timothy F. Johnson Title:   SVP

 

- 3 -